UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): November 13, 2008 CHINA VALVES TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-28481 86-0891931 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) No. 93 West Xinsong Road Kaifeng City, Henan Province People’s Republic of China475002 (Address of principal executive offices) (+86) 378-292-5211 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral
